EXHIBIT 10.2

NATIONAL INSTRUMENTS CORPORATION

1994 EMPLOYEE STOCK PURCHASE PLAN

(as amended by the Board of Directors through January 25, 2017)

--------------------------------------------------------------------------------

﻿

 TABLE OF CONTENTS 

 

 

 

 

 

 

 

Page

ARTICLE I PURPOSE AND SHARES RESERVED FOR THE PLAN 

1 

 

Section 1.1

Purpose

1 

 

Section 1.2

Shares Reserved for the Plan

1 

ARTICLE II DEFINITIONS 

1 

 

Section 2.1

Definitions

1 

ARTICLE III ELIGIBILITY AND PARTICIPATION 

4 

 

Section 3.1

Initial Eligibility

4 

 

Section 3.2

Leave of Absence; Termination of Employment

4 

 

Section 3.3

Commencement of Participation

4 

ARTICLE IV PAYROLL DEDUCTIONS

5 

 

Section 4.1

Amount of Deduction

5 

 

Section 4.2

Participant's Account

5 

 

Section 4.3

Changes in Payroll Deductions

5 

 

Section 4.4

Leave of Absence

5 

ARTICLE V PURCHASE OF STOCK 

5 

 

Section 5.1

Grant of Option

5 

 

Section 5.2

Limitation on Employee Stock Purchases

5 

 

Section 5.3

Method of Purchase

6 

 

Section 5.4

Fractional Shares

6 

 

Section 5.5

Delivery of Stock

6 

 

Section 5.6

Participant's Interest in Purchased Stock

6 

 

Section 5.7

Registration of Stock

6 

 

Section 5.8

Restrictions on Purchase

6 

ARTICLE VI CESSATION OF PARTICIPATION 

6 

 

Section 6.1

In General

6 

 

Section 6.2

Termination of Employment

6 

ARTICLE VII ADMINISTRATION 

7 

 

Section 7.1

Appointment of Committee

7 

 

Section 7.2

Authority of Committee

7 

 

Section 7.3

Rules Governing the Administration of the Committee

7 

ARTICLE VIII MISCELLANEOUS 

8 

 

Section 8.1

Designation of Beneficiary

8 

 

Section 8.2

Transferability

8 

 

Section 8.3

Adjustment in Case of Changes Affecting the Company's Stock

8 

 

Section 8.4

Amendment of the Plan

8 

 

Section 8.5

Termination of the Plan

9 

 

Section 8.6

Effective Date of Plan

9 

 

Section 8.7

No Employment Rights

9 

 

Section 8.8

Company Has No Responsibility for Taxes

9 

 

Section 8.9

No Interest

9 

 

Section 8.10

Foreign Employees

9 

 

Section 8.11

Use of Funds

10 

 

Section 8.12

Effect of Plan

10 

 

Section 8.13

Governing Law

10 

--------------------------------------------------------------------------------

﻿

NATIONAL INSTRUMENTS CORPORATION

1994 EMPLOYEE STOCK PURCHASE PLAN

ARTICLE I

PURPOSE AND SHARES RESERVED FOR THE PLAN

Section 1.1                          Purpose. The National Instruments
Corporation 1994 Employee Stock Purchase Plan (the "Plan") is intended to
provide a method whereby employees of National Instruments Corporation (the
"Company") and its Designated Subsidiaries will have an opportunity to acquire a
proprietary interest in the Company through the purchase of shares of the common
stock of the Company ("Common Stock").  This Plan includes two components: a
Code Section 423 Component (the "423 Component") and a non-Code Section 423
Component (the "Non-423 Component").  The Company intends the 423 Component to
qualify as an "employee stock purchase plan" under section 423 of the Code. The
provisions of the Section 423 Component, accordingly,  will be construed so as
to extend and limit participation in a manner consistent with the requirements
of section 423 of the Code.  In addition, this Plan document authorizes the
grant of options under the Non-Section 423 Component which do not qualify under
Section 423 of the Code pursuant to rules, procedures or sub-plans adopted by
the Committee designed to achieve tax, securities law or other Company
compliance objectives in particular locations outside the United States.  Except
as otherwise indicated, the Non-423 Component will operate and be administered
in the same manner as the 423 Component.

Section 1.2                          Shares Reserved for the Plan. There shall
be reserved for issuance and purchase by eligible employees under the Plan
aggregate of 4,092,870 shares of Common Stock, subject to adjustment as provided
in Section 8.3. Shares of Common Stock subject to the Plan may be shares now or
hereafter authorized, issued or outstanding. If and to the extent that any right
to purchase reserved shares is not exercised by a Participant for any reason, or
if such right to purchase Common Stock under the Plan terminates as provided
herein, or if the shares of Common Stock purchased by a Participant are
forfeited, the shares of Common Stock which have not been so purchased or which
are forfeited will again become available for purposes of the Plan, unless the
Plan is terminated. Such unpurchased or forfeited shares of Common Stock will
not be deemed to increase the aggregate number of shares specified above to be
reserved for the purposes of the Plan (subject to adjustment as provided in
Section 8.3).

ARTICLE II

DEFINITIONS

Section 2.1                          Definitions.

(a)            "Beneficiary" means the person or persons designated by the
Participant under Section 8.1 to receive shares of Common Stock or cash upon the
Participant's death.

(b)            "Board" means the Board of Directors of the Company.

(c)            "Business Day" means any day that is a market trading day for the
NASDAQ Global Select Market.

(d)            "Code" means the Internal Revenue Code of 1986, as amended.

(e)            "Committee" means the individuals appointed to administer the
Plan as described in Article VII.





--------------------------------------------------------------------------------

 

(f)            "Common Stock" means the Common Stock of the Company as described
in the Company's Certificate of Incorporation, or such other stock as shall be
substituted therefor.

(g)            "Company" means National Instruments Corporation, a Delaware
corporation, or any successor to the Company.

(h)            "Designated Subsidiaries" means the Subsidiaries which have been
designated by the Board or the Committee from time to time in its sole
discretion as eligible to participate in the Plan.

(i)            "Effective Date" means the Effective Date of the Plan set forth
in Section 8.6.

(j)            "Eligible Employee" means an Employee eligible to participate in
the Plan, as defined in Section 3.1, or as otherwise required under mandatory
provisions of laws applicable to a Designated Subsidiary.

(k)            "Employee" means any person who is customarily employed by the
Company or a Designated Subsidiary for at least twenty (20) hours per week and
more than five (5) months in a calendar year,  or any lesser number of hours per
week and/or number of months in any calendar year established by the Committee
(if required by applicable local law) for purposes of any separate Offering or
for Eligible Employees participating in the Non-423 Component.

(l)            "Fair Market Value" means, for a particular day:

(i)            If shares of Common Stock of the same class are listed or
admitted to unlisted trading privileges on any national or regional securities
exchange at the date of determining the Fair Market Value, then the last
reported sale price, regular way, on the composite tape of that exchange on the
last Business Day before the date in question or, if no such sale takes place on
that Business Day, the average of the closing bid and asked prices, regular way,
in either case as reported in the principal consolidated transaction reporting
system with respect to securities listed or admitted to unlisted trading
privileges on that securities exchange; or

(ii)            If shares of Common Stock of the same class are not listed or
admitted to unlisted trading privileges as provided in paragraph (i) above and
sales prices for shares of Common Stock of the same class in the
over-the-counter market are reported by the NASDAQ National Market System (or
such other system then in use) at the date of determining the Fair Market Value,
then the last reported sales price so reported on the last Business Day before
the date in question or, if no such sale takes place on that Business Day, the
average of the high bid and low asked prices so reported; or

(iii)            If shares of Common Stock of the same class are not listed or
admitted to unlisted trading privileges as provided in paragraph (i) above and
sales prices for shares of Common Stock of the same class are not reported by
the NASDAQ National Market System (or a similar system then in use) as provided
in paragraph (ii) above, and if bid and asked prices for shares of Common Stock
of the same class in the over-the-counter market are reported by NASDAQ (or, if
not so reported, by the OTC Markets Group, Inc.) at the date of determining the
Fair Market Value, then the average of the high bid and low asked prices on the
last Business Day before the date in question; or

(iv)            If shares of Common Stock of the same class are not listed or
admitted to unlisted trading privileges as provided in paragraph (i) above and
sales prices or bid and asked prices therefor are not reported by NASDAQ (or the
OTC Markets Group, Inc.) as provided in paragraph (ii) above or paragraph (iii)
above at the date of determining the Fair Market Value, then the value
determined in good faith by the Committee, which determination shall be
conclusive for all purposes; or





2

 

--------------------------------------------------------------------------------

 

(v)            If shares of Common Stock of the same class are listed or
admitted to unlisted trading privileges as provided in paragraph (i) or sales
prices or bid and asked prices therefor are reported by NASDAQ (or the OTC
Markets Group, Inc.) as provided in paragraph (ii) above or paragraph (iii)
above at the date of determining the Fair Market Value, but the volume of
trading is so low that the Board determines in good faith that such prices are
not indicative of the fair value of the Common Stock, then the value determined
in good faith by the Committee, which determination shall be conclusive for all
purposes notwithstanding the provisions of paragraph (i), (ii), or (iii) above.

(m)            "Gross Earnings" means an Employee's regular straight-time
earnings in effect for each payroll period for which payroll deductions are
being made during an Offering Period, plus the Employee's sales commissions paid
during the Offering Period, but excluding any payments for overtime, bonuses,
special payments, other incentive compensation and any automobile or other
expense allowance or reimbursement.

(n)            "Last Day of the Offering Period" means, with respect to any
Quarterly Grant Date, the January 31, April 30, July 31 or October 31 which next
occurs after such Quarterly Grant Date.

(o)            "Offering" means an offer under the Plan of an option that may be
exercised during an Offering Period as provided in Article V.  For purposes of
the Plan, the Committee may designate separate Offerings under the Plan (the
terms of which need not be identical) in which Eligible Employees of the Company
and/or any specified Designated Subsidiary will participate, even if the dates
of the applicable Offering Periods of each such Offering are identical.

(p)            "Offering Period" means, with respect to any Quarterly Grant
Date, the period beginning on such date and ending on the Last Day of the
Offering Period. The Committee may change the duration and timing of Offering
Periods with respect to future offerings without stockholder approval if such
change is announced prior to the scheduled beginning of the first Offering
Period to be affected thereafter.

(q)            "Participant" means an Eligible Employee who elects to
participate in the Plan pursuant to Section 3.3.

(r)            "Payroll Deduction Account" means the separate account
established for each Participant to reflect the Participant's payroll deductions
and contributions to the Plan.

(s)            "Plan Year" means the twelve (12) month period beginning each
February 1 and ending each January 31.

(t)            "Purchase Price" means the lower of (a) 85 percent of the Fair
Market Value of the Common Stock on the Quarterly Grant Date applicable to an
Offering Period, or (b) 85 percent of the Fair Market Value of the Common Stock
on the Stock Purchase Date. The Purchase Price of the Common Stock will include
applicable commissions and brokerage fees, if any.

(u)            "Quarterly Grant Date" means any February 1, May 1, August 1, and
November 1 which occurs prior to the termination of the Plan.

(v)            "Stock Purchase Date" means, the first Business Day after the
Last Day of the Offering Period.

(w)            "Subsidiary" means any entity which is a "subsidiary corporation"
of the Company within the meaning of Section 424 of the Code.





3

 

--------------------------------------------------------------------------------

 

ARTICLE III

ELIGIBILITY AND PARTICIPATION

Section 3.1                          Initial Eligibility. Each Employee who has
been employed by the Company or a Designated Subsidiary preceding the first day
of an Offering Period will be eligible to participate in the Plan for such
Offering Period (an "Eligible Employee").

Section 3.2                          Leave of Absence; Termination of
Employment.  For purposes of participation in the Plan, a person on leave of
absence will be deemed to be an Employee for the first three (3) months of such
leave of absence or until such later day as of which such person's reemployment
is guaranteed by contract or statute ("Guaranteed Reemployment Date"). However,
such an Employee's employment with the Company or Designated Subsidiary will be
deemed to have terminated for purposes of the Plan at the close of business on
the first day following such three (3) month period of such leave of absence or
the Guaranteed Reemployment Date (whichever is applicable) unless the Employee
returns to full-time employment with the Company or a Designated Subsidiary on
or before such date.

If an Employee's employment terminates, including but not limited to termination
because such Employee's leave of absence terminates other than by reason of a
return to full-time employment with the Company or a Designated Subsidiary, the
Employee's employment with the Company or Designated Subsidiary will be deemed
to have terminated for purposes of the Plan and such Employee will no longer be
eligible to participate in the Plan and purchase Common Stock under the Plan. 
If an Employee's employment with the Company or a Designated Subsidiary
terminates, but such Employee continues to be employed by a subsidiary of the
Company immediately following termination of the Employee's employment with the
Company or a Designated Subsidiary, such Employee will not be deemed to have
terminated such Employee's participation in the Plan unless such Employee
withdraws from participation; however, notwithstanding the foregoing, no such
Participant shall be allowed to continue making contributions during the
applicable Offering Period or be eligible to participate in the Plan in any
subsequent Offering Period, unless the applicable subsidiary is a Designated
Subsidiary.  Notwithstanding the foregoing, the Committee may establish
different rules to govern when a Participant ceases to be an Employee and to
otherwise govern transfers of employment among the Company and Designated
Subsidiaries including, without limitation, transfers of employment between a
423 Component and a Non-423 Component and between separate Offerings established
under the Plan, consistent with the applicable requirements of Section 423 of
the Code.

Section 3.3                          Commencement of Participation. Each
Eligible Employee may elect to participate in the Plan by completing and
forwarding a payroll deduction authorization form to the Employee's appropriate
payroll location on or before the date(s) specified by the Committee. The form
will authorize regular payroll deductions over the following Offering Period in
terms of whole number percentages or dollar amounts up to fifteen percent (15%)
of the Employee's Gross Earnings for such Offering Period; provided, that the
Committee, in its sole discretion, may permit an Employee to designate minimum
or maximum contributions, specify different deduction instructions applicable to
different components of his or her gross earnings, or otherwise provide
instructions which the Committee determines to be administratively feasible.

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿





4

 

--------------------------------------------------------------------------------

 

ARTICLE IV

PAYROLL DEDUCTIONS

Section 4.1                          Amount of Deduction.  At the time an
Eligible Employee files his authorization for payroll deduction, he or she will
elect to have deductions made from his or her pay on each payday during the time
he or she is a Participant at the rate specified in Section 3.3. Such payroll
deductions shall be made regularly and in equal amounts during the Offering
Period. No contributions shall be allowed under the Plan by payroll deduction
except to the extent that acceptance of other contributions shall be required by
statute or as determined by the Committee pursuant to Section 7.2.

Section 4.2                          Participant's Account.  All payroll
deductions made for a Participant will be credited to his or her Payroll
Deduction Account. A Participant may not make any separate cash payment into
such account except with respect to periods when the Participant is on leave of
absence and then only as provided in Section 4.4.

Section 4.3                          Changes in Payroll Deductions. A
Participant may not increase or decrease his or her payroll deduction during the
Offering Period unless the Committee, in its sole discretion, determines
otherwise. A Participant may discontinue his or her participation in the Plan
during an Offering Period, but will not be eligible to recommence participation
in the Plan for the Offering in accordance with Section 6.1.

Section 4.4                          Leave of Absence.  If a Participant goes on
a leave of absence, such Participant will have the right to continue
participating in the Plan to the extent he or she has Gross Earnings. If the
Participant does not have any Gross Earnings during such leave of absence, his
or her payroll deductions will be suspended and no further contributions shall
be allowed during the leave of absence except as required by statute, but the
Participant shall participate in purchases pursuant to Article V unless he or
she withdraws from participation. If the Participant returns to employment with
the Company or Designated Subsidiary before the end of three (3) months after
such leave of absence began, or the Guaranteed Reemployment Date (if
applicable), the Participant will recommence payroll deductions as of the date
of his or her reemployment. If the Participant does not return to employment
with the Company or a Designated Subsidiary within three (3) months after the
date his or her leave of absence began, or the Guaranteed Reemployment Date (if
applicable), his or her employment with the Company or Designated Subsidiary
will be deemed to have terminated and his or her participation in the Plan will
cease.

ARTICLE V

PURCHASE OF STOCK

Section 5.1                          Grant of Option. Each individual who is an
Eligible Employee as of any Quarterly Grant Date is granted an option to
purchase at the Purchase Price the number of shares of Common Stock equal to 15
percent of the Eligible Employee's Gross Earnings for the Offering Period with
respect to such Quarterly Grant Date.

Section 5.2                          Limitation on Employee Stock Purchases. 
The provisions of Section 5.1 notwithstanding, no Participant may purchase more
than Twenty-five thousand ($25,000) of Common Stock under this Plan (based upon
the Fair Market Value of the Common Stock at the time the right is granted) in
one (1) year, considering both this Plan and any other stock purchase plan of
the Company and its Subsidiaries. In addition, no Participant will be allowed to
purchase stock under the Plan to the extent that immediately after the grant,
such Participant would own stock, and/or hold outstanding options to purchase
stock, possessing five percent (5%) or more of the total combined voting power
or value of all classes of stock of the Company. For purposes of this Section
5.2, the rules of section 424(d) of the Code will apply in determining stock
ownership of any Participant.

﻿

﻿

﻿

﻿





5

 

--------------------------------------------------------------------------------

 

Section 5.3                          Method of Purchase.  As of each Stock
Purchase Date, each Participant having funds in his or her Payroll Deduction
Account automatically will purchase the number of whole shares of Common Stock
determined by dividing the sum of the balance in the Participant's Payroll
Deduction Account on the Last Day of the Offering Period by the Purchase Price.

Section 5.4                          Fractional Shares.  Fractional shares of
Common Stock will not be issued under the Plan and any accumulated payroll
deductions or contributions which would have been used to purchase fractional
shares of Common Stock will be retained in the Employee's Payroll Deduction
Account and used to purchase shares of Common Stock on the next Stock Purchase
Date; provided however, if the funds remain after the last Stock Purchase Date
in the Plan Year the Participant may elect to have such amounts returned to him
without interest.

Section 5.5                          Delivery of Stock. All shares of Common
Stock purchased as of a Stock Purchase Date will be delivered to the Participant
as soon as practicable following such date.

Section 5.6                          Participant's Interest in Purchased Stock.
The Participant will have no rights (including but not limited to voting or
dividend rights) or interest in the shares of Common Stock available under the
Plan until such shares have been purchased for such Participant pursuant to
Section 5.3.

Section 5.7                          Registration of Stock. Shares of Common
Stock to be delivered to a Participant under the Plan will be registered in the
name of the Participant, or, if the Participant so directs by written notice to
the Committee before the Stock Purchase Date, in the names of the Participant
and one such other person as may be designated by the Participant, as joint
tenants with rights of survivorship or as tenants by the entireties, to the
extent allowed by applicable law.

Section 5.8                          Restrictions on Purchase. The Board of
Directors may, in its discretion, require as conditions to the purchase of the
shares of Common Stock reserved for issuance under the Plan that such shares be
duly listed on a stock exchange, and that either:

(a)            A Registration Statement under the Securities Act of 1933, as
amended, with respect to said shares is effective,

or

(b)            The Participant represents at the time of purchase, in form and
substance satisfactory to the Committee, that it is such Participant's intention
to purchase the shares for investment and not for resale or distribution.

ARTICLE VI

CESSATION OF PARTICIPATION

Section 6.1                          In General. As indicated in Section 4.3, a
Participant may terminate his or her Participation in the Plan at any time by
giving written notice to the Committee.

Section 6.2                          Termination of Employment.  Upon
termination of the Participant's employment with the Company or a Designated
Subsidiary for any reason, including retirement or death, or a continuation of a
leave of absence for a period beyond three (3) months or, if applicable, the
Guaranteed Reemployment Date, the Participant's participation in the Plan will
terminate and any funds accumulated in the Participant's Payroll Deduction
Account will be returned to such Participant, or, in the case of such
Participant's death, to the person or persons entitled such funds under Section
8.1. Upon such termination of employment, the Participant will forfeit any
nonvested shares of Common Stock credited to his or her Stock Purchase Account.

﻿

﻿

﻿





6

 

--------------------------------------------------------------------------------

 

ARTICLE VII

ADMINISTRATION

Section 7.1                          Appointment of Committee. The Board of
Directors will appoint the Committee to administer the Plan, which will consist
of no fewer than two (2) members of the Board of Directors. No member of the
Committee will be eligible to purchase Common Stock under the Plan.
Notwithstanding the foregoing, the Board may decline to appoint a Committee and,
in such event, the Board shall serve as the Committee hereunder. The Committee
shall be constituted so that, as long as Common Stock is registered under
Section 12 of the Exchange Act, each member of the Committee shall be a
Non-Employee Director (as defined in Rule 16b-3) and so that the Plan in all
other applicable respects will qualify transactions related to the Plan for the
exemptions from Section 16(b) of the Exchange Act provided by Rule 16b-3, to the
extent exemptions thereunder may be available.  Persons elected to serve on the
Committee as Non-Employee Directors shall not be eligible to participate in the
Plan or acquire equity securities under any plan of the Corporation or its
affiliates while they are serving as members of the Committee; shall not have
received equity securities under any plan of the Corporation or its affiliates
within one year before their appointment to the Committee becomes effective; and
shall not be eligible to receive equity securities under any plan of the
Corporation or its affiliates for such period following service on the Committee
as may be required by Rule 16b-3 for that person to remain a Non-Employee
Director.

Section 7.2                          Authority of Committee.  Subject to the
express provisions of the Plan, the Committee will have plenary authority in its
discretion to interpret and construe any and all provisions of the Plan, to
adopt rules and regulations for administering the Plan, and to make all other
determinations deemed necessary or advisable for administering the Plan,
including designating separate Offerings under the Plan and designating whether
Designated Subsidiaries participate in the 423 Component or the Non-423
Component. The Committee's determination on such matters shall be conclusive.  
Notwithstanding any provision to the contrary in this Plan, the Committee may
adopt rules or procedures relating to the operation and administration of the
Plan to accommodate the specific requirements of local laws and procedures for
jurisdictions outside of the United States.  Without limiting the generality of
the foregoing, the Committee is specifically authorized to adopt rules,
procedures and sub-plans, which for purposes of the Non-423 Component, may be
outside the scope of Section 423 of the Code, regarding, but not limited to,
eligibility to participate, the definition of Gross Earnings, handling of
payroll deductions, making of contributions to the Plan (including, without
limitation, in forms other than payroll deductions), establishment of bank or
trust accounts to hold contributions, payment of interest, conversion of local
currency, obligations to pay payroll tax, determination of beneficiary
designation requirements, withholding procedures and handling of stock
certificates which vary with local requirements.  The terms of such sub-plans
may take precedence over other provisions of the Plan, with the exception of
Section 1.2 hereof, but unless otherwise superseded by the terms of such
sub-plan, the provisions of the Plan will govern the operation of such
sub-plan.  Unless otherwise determined by the Committee, the Employees eligible
to participate in each sub-plan will participate in a separate Offering or in
the Non-423 Component.

Section 7.3                          Rules Governing the Administration of the
Committee. The Board of Directors may from time to time appoint members of the
Committee in substitution for or in addition to members previously appointed,
and may fill vacancies, however caused, in the Committee. The Committee may
select one (1) of its members as its Chairman and will hold its meetings at such
times and places as it deems advisable and may hold meetings by telephone. A
majority of the Committee's members will constitute a quorum. All determinations
of the Committee will be made by a majority of its members. The Committee may
correct any defect or omission or reconcile any inconsistency in the Plan, in
the manner and to the extent it deems proper. Any decision or determination
reduced to writing and signed by a majority of the members of the Committee will
be as fully effective as if it had been made by a majority vote at a meeting
duly called and held. The Committee may appoint a secretary and will make such
rules and regulations for the conduct of its business as it deems advisable.





7

 

--------------------------------------------------------------------------------

 



ARTICLE VIII

MISCELLANEOUS

Section 8.1                          Designation of Beneficiary. A Participant
may designate in writing a Beneficiary to receive any shares of Common Stock
and/or cash upon the Participant's death. Such Beneficiary designation may be
changed by the Participant at any time by written notice to the Committee. Upon
the death of the Participant and upon the receipt by the Committee of proof of
the identity and existence of a Beneficiary validly designated by the
Participant under the Plan, the Committee will deliver such shares of Common
Stock and/or cash to such Beneficiary. In the event of the death of a
Participant and in the absence of a validly designated Beneficiary who is living
at the time of such Participant's death, the Committee will deliver such Common
Stock and/or cash to the executor or administrator of the Participant's estate,
or if no such executor or administrator has been appointed (to the knowledge of
the Committee), the Committee, in its discretion, may deliver such shares of
Common Stock and/or cash to the Participant's spouse or dependents as the
Company may designate. No Beneficiary will, before the death of the Participant
by whom he has been designated, acquire any interest in the shares of Common
Stock issued to, or the cash credited to, the Participant under the Plan.

Section 8.2                          Transferability. Neither the payroll
deductions or contributions credited to a Participant's Payroll Deduction
Account nor any rights with regard to the right to purchase or receive shares of
Common Stock under the Plan may be assigned, transferred, pledged, or otherwise
disposed of in any way by the Participant other than by will or the laws of
descent and distribution. Any such attempted assignment, transfer, pledge or
other disposition will be without effect.

Section 8.3                          Adjustment in Case of Changes Affecting the
Company's Stock. In the event of a subdivision of the outstanding shares of
Common Stock, or the payment of a stock dividend thereon, the number of shares
of Common Stock reserved or authorized to be reserved under this Plan will be
increased proportionately, and such other adjustments may be made as may be
deemed necessary or equitable by the Board of Directors. In the event of any
other change affecting the Common Stock, such adjustments will be made as may be
deemed equitable by the Board of Directors to give proper effect to such event,
subject to the limitations of section 424 of the Code.

Section 8.4                          Amendment of the Plan. The Board of
Directors may at any time, or from time to time, amend the Plan in any respect,
except that no such amendment shall affect options previously granted to the
extent that any Participant would be adversely affected by the amendment. In
addition, no amendment of the Plan may be made without the prior approval of the
holders of a majority of the shares of Common Stock of the Company then issued
and outstanding and entitled to vote, if such amendment would:

(a)            Increase or decrease the number of shares of Common Stock
reserved under the Plan (other than as provided in Section 8.3);

(b)            Materially modify the eligibility requirements of the Plan; or

(c)            Materially increase the benefits which may accrue under the Plan.

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿





8

 

--------------------------------------------------------------------------------

 

Section 8.5                          Termination of the Plan. The Plan and all
rights of Participants under the Plan will terminate:

(a)            On the Stock Purchase Date that a Participant becomes entitled to
purchase a number of shares of Common Stock equal to or greater than the
remaining number of reserved shares available for purchase under the Plan, or

(b)            At any time, at the discretion of the Board of Directors, except
that no such termination shall affect previously granted options to the extent
that such termination would adversely affect the rights of participants.  If the
Plan is terminated, the Board, in its discretion, may elect to terminate all
outstanding Offering Periods either immediately or upon completion of the
purchase of shares of Common Stock on the next Stock Purchase Date, which may be
sooner than originally scheduled, if determined by the Board.

If the Plan terminates under circumstances described in (a) above, any reserved
shares of Common Stock remaining as of the termination date will be issued to
Participants on a pro rata basis. Upon termination of this Plan all amounts in
the Payroll Deduction Accounts of Participants that have not been used to
purchase shares of Common Stock will be promptly refunded.

Section 8.6                          Effective Date of Plan. The Plan originally
became effective on the date of the effectiveness of the Registration Statement
under the Securities Act of 1933, as amended, relating to the initial public
offering of the Common Stock.  Subsequent amendments to the Plan are effective
on the date of approval by the Board, subject to any required approval by the
Company's stockholders.  The Plan shall remain in effect until terminated under
Section 8.5 hereof.

Section 8.7                          No Employment Rights. The Plan does not,
directly or indirectly, create any right for the benefit of any Employee or
class of Employees to purchase any shares of Common Stock under the Plan. In
addition, the Plan does not create in any Employee or class of Employees any
right to continue employment with the Company or a Subsidiary, and the Plan will
not interfere in any way with the Company's or its Subsidiaries' rights to
terminate, or otherwise modify, an Employee's employment at any time.

Section 8.8                          Company Has No Responsibility for Taxes.
The Company makes no guarantee or warranty with respect to the tax ramifications
of participation in the Plan. The Company will not pay to or in respect of,
reimburse or hold harmless any Participant with respect to any tax liability
incurred by such Participant in connection with such participation.

Section 8.9                          No Interest. No interest shall accrue or be
paid on the payroll deductions of a Participant in the Plan.

﻿

Section 8.10                          Foreign Employees. The Committee may
restrict the participation of foreign Employees if the Committee deems such
restrictions advisable in light of domestic or foreign tax or securities laws,
providing that such restrictions do not cause the Plan or Offering to fail to
satisfy the provisions of section 423 of the Code with respect to the 423
Component.  In the case of a Non-Section 423 Component, Eligible Employees may
be excluded from participation in the Plan or an offering if the Committee has
determined that participation of such Eligible Employees is not advisable or
practicable.

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿





9

 

--------------------------------------------------------------------------------

 

Section 8.11                          Use of Funds. All payroll deductions
received or held by the Company under the Plan may be used by the Company for
any corporate purpose, and the Company shall not be required to segregate such
payroll deductions.

Section 8.12                          Effect of Plan. The provisions of the Plan
will, in accordance with its terms, be binding upon, and inure to the benefit
of, all successors of each Employee participating in the Plan, including,
without limitation, such Employee's estate and the executors, administrators or
trustees thereof, heirs and legatees, and any receiver, trustee in bankruptcy or
representative of the creditors of such Employee.

Section 8.13                          Governing Law. The law of the State of
Delaware will govern all matters relating to this Plan except to the extent it
is superseded by the laws of the United States.  



10

 

--------------------------------------------------------------------------------